Case 4:19-cr-00029 Document 24 Filed on 05/22/19 in TXSD Page 1 of 2

United States Courts
Southern District of Texas

FILED
UNITED STATES DISTRICT COURT yy 99 991
SOUTHERN DISTRICT OF TEXAS 22 2019

HOUSTON DIVISION David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA

v.
CRIMINAL NO. H-19-00298S

Mm MiMi

TRACY BROTHERTON

SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES THAT:

COUNT ONE
On or about September 7, 2018 in the Houston Division of the Southern District of Texas,
the defendant,
TRACY BROTHERTON,
did knowingly possess a firearm, namely a destructive device, that was not registered to her in the

National Firearms Registration and Transfer Record.

In violation of Title 26, United States Code, Sections 5861(d), 5845, and 5871.

COUNT TWO
On or about September 7, 2018 in the Houston Division of the Southern District of Texas,
the defendant,

TRACY BROTHERTON,

did knowingly and intentionally possess with the intent to distribute less than 5 grams or more of
methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II narcotic controlled

substance.
Case 4:19-cr-00029 Document 24 Filed on 05/22/19 in TXSD Page 2 of 2

In violation of Title 21, United States Code, Section 841(a)(1) and (c).
NOTICE OF CRIMINAL FORFEITURE
Pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States
Code, Section 2461(c), the United States of America hereby gives notice that upon conviction of
Possession of an Unregistered Destructive Device, as charged in Count One, the destructive
device possessed in a violation of Title 26, United States Code, Sections 5861(d), 5845, and

5871 is subject to forfeiture.

A TRUE BILL:

Original Signature on File

me |

 

 

Lisa Collins
Assistant United States Attorney
